Name: 96/570/EC: Commission Decision of 24 September 1996 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  cooperation policy;  research and intellectual property;  means of agricultural production
 Date Published: 1996-10-02

 Avis juridique important|31996D057096/570/EC: Commission Decision of 24 September 1996 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) Official Journal L 250 , 02/10/1996 P. 0017 - 0018COMMISSION DECISION of 24 September 1996 amending Decision 93/693/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (96/570/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (1) thereof,Whereas Commission Decision 93/693/EEC (2) as last amended by Decision 96/130/EC (3) establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries;Whereas the competent veterinary services of the United States of America, New Zealand and Hungary have forwarded requests for amendments to the list of semen collection centres officially approved for the export of semen of domestic animals of the bovine species to the Community; whereas it is therefore necessary to amend the list of approved centres; whereas guarantees regarding compliance with the requirements specified in Article 9 of Council Directive 88/407/EEC have been received by the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/693/EC is amended as follows:1. In part 2 in respect of the United States of America:- the semen collection centre'ATLANTIC BREEDERS COOPERATIVE12575 Apollo DriveLancaster, PA 17601Approved premises:Entire premisesApproval code: U 015`is replaced by'GENEX12575 Apollo DriveLancaster, PA 17601Approved premises:Entire premisesApproval code: U 015`- the semen collection centre'EASTERN AI COOPERATIVEPO Box 510219 Judd Falls RoadIthaca, NY 14851Approved premises:Production Centre522 Scheffield RoadIthaca, NY 14850Approval code: U 003`is replaced by'GENEXPO Box 510219 Judd Falls RoadIthaca, NY 14851Approved premises:Production Centre522 Scheffield RoadIthaca, NY 14850Approval code: U 003`2. In part 5 in respect of New Zealand the following semen collection centre is added:'NEW ZEALAND BREEDING SERVICES3680 State Highway 3RD 2HamiltonNew ZealandApproval code: NZAB 5`3. In part 6 in respect of Hungary the following semen collection centre is added:'ORSZAGOS MESTERSEGES TERMEKENYITO RT SZOMBATHELYI ALLOMASA9707 SzombathelySzt. Imre Herceg u. 98Approval code: H 02`Article 2 This Decision is addressed to Member States.Done at Brussels, 24 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 194, 22. 7. 1988, p. 10.(2) OJ No L 320, 22. 12. 1993, p. 35.(3) OJ No L 30, 8. 2. 1996, p. 50.